Case 2:21-cv-00267-RAJ-LRL Document 1-3 Filed 05/13/21 Page 1 of 2 PageID# 39
Case 2:21-cv-00267-RAJ-LRL Document 1-3 Filed 05/13/21 Page 2 of 2 PageID# 40                               ■J)
                                                                                                             /




      VIRGINIA:     m THE CIRCUIT COURT FOR THE CITY OF VIRGINIA BEACH

      OLGAGUSKOVA,
                             Petitioner

      V.                                            CasfcNos.: CL15-3783

      ROBERTMREED
                     Sul]{stitutB Trustee

                                                    ORDER

             THIS DAY came the Petitioner, Olga Guskova, on her petition to enjoin a substitute

      trustee's sale and the followmg was agreed:

             Upon zepresentation diat the substitute trustee's sale scheduled for Sq)tember 22,2015 has

      been cancelled and that no further action will be taken concerning the sale until enfoiceability of

      the promissory note related to such sale is cuyudicated, it is hereby

             ADJUDGED, ORDERED and DECREED, that

              1.     No furdier foreclosure proceedings under the March 29,2013 Deed of Trust shall

      be had unless and until a final ruling is made on the enfoiceability of the March 29, 2013

      Promissory Note entered into by the Petitioner.

                                                    ENTER:


                                                        1—   ^

                                                    Judge

      SEEN AND AG
                                                                       CERTIFIED TO BE A TRUE COPY
                                                                       OF RECORD IN MY CUSTODY
      Robert M.                                                        TINA E.SINNEN, CLERK CIRCUIT COURT
      Substitute Trustee                                               VIRQimaEACbhV/
                                                                       by:
                                                                       DEF    -Y CLERK
       SEEN AND AGREED:

          fiipn^tiiie waived per Court
       Olga Guskova, Petitioner
